 


113 HR 2312 IH: Aged Distilled Spirits Competitiveness Act
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2312 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2013 
Mr. Barr (for himself, Mr. Guthrie, Mr. Rogers of Kentucky, Mr. Whitfield, Mr. Yarmuth, and Mr. Massie) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To exempt the natural aging process in the determination of the production period for distilled spirits under section 263A of the Internal Revenue Code of 1986. 
 
 
1.Short titleThis Act may be cited as the Aged Distilled Spirits Competitiveness Act. 
2.Exemption of natural aging process in determination of production period for distilled spirits under section 263A 
(a)In generalSection 263A(f) of the Internal Revenue Code of 1986 (relating to general exceptions) is amended by adding at the end the following new paragraph: 
 
(5)Exemption of natural aging process in determination of production period for distilled spiritsFor purposes of this subsection, the production period for distilled spirits shall be determined without regard to any period allocated to the natural aging process.. 
(b)Effective dateThe amendment made by this section shall apply to production periods beginning after the date of the enactment of this Act. 
 
